 

AO 106 (Rev. 04/10) Application for a Search Warrant

Case 3:19-mj-O3806-BLM Document1 Filed 09/06/19 "FILER

     

 

 

    

UNITED STATES DISTRICT COURT

 

 

 

 

SEP =6 2019
for the a Gi GOUAT
_ Les CLERK US DISTHIC1 G
Southern District of California SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY
In the Matter of the Search of )
Briefly describe th fob hed
(Briefly describe the property a be searched } case. TOM Y 380
(2) One Apple iPhone 6, ) 6 .
IMEI: 355409077098881,

(Target Device #2}
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-2 (incorporated herein)

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B-2 (incorporated herein}

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime;
( a person to be arrested or a person who is unlawfully restrained.

_ The search is related to a violation of:

Code Section Offense Description
21U.8.C. Secs. 952, 960, and = Import. of CS ( and Conspiracy}; Distribution and Poss. with Intent to Distr. CS
963; Secs. 841 and 846, and (and Conspiracy); Unlawful Use of a Communication Facility; Aiding and Abetting
Sec. 843(b); 18 U.S.C. Sec. 2

The application is based on these facts:

See attached Affidavit (incorporated herein)

mt Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: } is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on La ed sheet. 7

 

ee
Applicant 5S signature

Justin Trujillo, HSI Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: / Me / [4

City and state: San Diego, California Hon. Barbara L. Major, U.S. Magistrate Judge

 

 

 

Printed name and title

 
Co eo ~S DB A BB W Be

mM NN YN YN NY NY Be eee ee em ee
OYA A BW YF SG OD wm TDAH BR wWNeEH Oo

Case 3:19-mj-03806-BLM Document1 Filed 09/06/19 PagelID.2 Page 2 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF

( ) One A pple iPhone XR,
‘Seized und er FP&F Number
2019-2504-0015101
(Target Device #1); and

(2) ) One Apple iPhone 6,
MEI: 355409077098881,
(Target Device #2)

 

 

 

 

AFFIDAVIT OF SPECIAL AGENT
JUSTIN TRUJILLO IN SUPPORT
OF A SEARCH WARRANT

I, Special Agent Justin Trujillo, having been duly sworn, declare and state as follows:

INTRODUCTION
1. I make this affidavit in support of an application for a warrant to search the
following electronic devices:
Apple iPhone XR

Seized under FP&F Number

2019-2504-0015101
(Target Device #1)

Apple iPhone 6

IMEI: 355409077098881

Target Device #2
collectively, the

arget Devices)

and seize evidence of crimes, specifically violations of Title 21, United States Code,

Sections 952, 960, and 963, Unlawful Importation of a Controlled Substance (and

 

 

 
0 OO WA vA BP WH

|e >
oOo “sD DN SP WY KN YF CS OO fF HSH DH A SP WY YP YK DS

 

 

Case 3:19-mj-0O3806-BLM Document1 Filed 09/06/19 PagelID.3 Page 3 of 16

Conspiracy to do the same); Title 18, United States Code, Section 2, Aiding and Abetting
the Unlawful Importation of a Controlled Substance; Title 21, United States Code, Sections
841 and 846, Distribution and Possession with Intent to Distribute Controlled Substances
(and Conspiracy to do the same) and Title 21, United States Code, Section 843(b),
Unlawful Use of a Communication Facility (the Target Offenses).

2. The Target Devices were seized from Defendant Jose Alejandro Olivera Jr.
(Defendant) at the time of his arrest for Importation of Methamphetamine on June 12, 2019,
at the San Ysidro Port of Entry. The Target Devices were found in Defendant’s vehicle at
the time of his arrest. The Target Devices are currently in the possession of Homeland
Security Investigations, 9495 Customshouse Plaza, San Diego, CA 92154.

3. The search of the Target Devices supports an investigation and prosecution
of Defendant for the Target Offenses. Based on the information below, there is probable
cause to believe that a search of the Target Devices, as described in Attachments A-1 and
A-2 will produce evidence of the Target Offenses, as described in Attachment B-1 and B-
2.

4, The following is based upon my experience and training, investigation, and
consultation with other law enforcement agents and officers experienced in narcotics
violations, including the Target Offenses. The evidence and information contained herein
was developed from interviews and my review of documents and evidence related to this
case. Because J make this affidavit for the limited purpose of obtaining a search warrant
for the Target Devices, it does not contain all of the information known by me or other
federal agents regarding this investigation, but only sets forth those facts believed to be
necessary to establish probable cause. Dates and times are approximate, and refer to Pacific
Standard Time (PST) unless otherwise specified.

I
AFFIANT’S EXPERIENCE AND TRAINING
5. Tama Special Agent (SA) with the Department of Homeland Security (DHS),

Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI). I
2

 

 

 
eo FF 4N DB A BP WD YP

NM bo NHN BD RD ND BRD ORD ORD OO ee ee eet
oOo sa DH UM BP WH NH —& SF Oo Oo HS HO ON BB WH YY YF

 

 

Case 3:19-mj-03806-BLM Document1 Filed 09/06/19 PagelD.4 Page 4 of 16

have been a Special Agent with HSI since October of 2010. I am currently assigned to the
ICE/ HSI San Diego Office. I have completed approximately 24 weeks of intensive training
in criminal investigations at the Federal Law Enforcement Training Center in Glynco,
Georgia (2010-11), Because of my training and experience as a Special Agent, I am
familiar with federal criminal statues to include violations of Title 18, 21 and 8 of the
United States Code. Prior to being employed by HSI, I was in the United States Coast
Guard where I assisted in multiple narcotics seizures while assigned to Coast Guard cutters.

6. During my tenure with HSI, I have participated in the investigation | of
numerous narcotics smuggling organizations, which have resulted in the issuance of search
warrants, arrest warrants, and the indictments of persons for such crimes. In the course of
my duties, I investigate and prepare for prosecution cases against individuals suspected of
bringing in and transporting narcotics into the United States with the intent to distribute;
and individuals suspected of transporting bulk cash derived from narcotics proceeds out of
the United States.

7. By virtue of my employment with HSI, I have performed various tasks which
include, but are not limited to: functioning as a case agent, or co-case agent for
investigations of narcotics smuggling organizations; functioning as a surveillance agent
and thereby observing and recording the movements of persons suspected of narcotics
smuggling; interviewing suspects, witnesses, and cooperating individuals with specific
knowledge relevant to narcotics trafficking.

8. I am a federal law enforcement officer within the meaning of Rule 41(a)(2)(C)
of the Federal Rules of Criminal Procedure. J am authorized under Rule 41(a) to make
applications for search and seizure warrants. I am authorized to investigate violations of
laws of the United States and to execute warrants issued under the authority of the United
States.

9. Tam familiar with narcotics traffickers’ methods of operation including the
distribution, storage, and transportation of narcotics and the collection of money proceeds

of narcotics trafficking and methods of money laundering used to conceal the nature of the
3

 

 
Oo Oo 4 DA A BR Ww Re

NO NM wR NH BR kw BD BRD ORDO OO ee eae
 ~ HN HA S&S WH HO K& OF OO MW ~IT DB A BR WH NP KF

 

 

Case 3:19-mj-0O3806-BLM Document1 Filed 09/06/19 PagelD.5 Page 5 of 16

proceeds. I have had training in investigations regarding the unlawful importation,
possession, and distribution of controlled substances, as well as conspiracies associated
with criminal narcotics, in violation of Title 21, United States Code, Sections 952, 960 and
963.

10. Through the course of my training, investigations, and conversations with
other law enforcement personnel, I have learned that it is a common practice for narcotics
smugglers to work in concert with other individuals and to do so by utilizing cellular
telephones, pagers, and portable radios to maintain communications with co-conspirators
in order to further their criminal activities. Conspiracies involved in the smuggling and
trafficking of narcotics generate many types of evidence including, but not limited to,
cellular phone-related evidence such as voice-mail messages referring to the arrangements
of travel and payment, names, photographs, text messaging, and phone numbers of co-
conspirators. Typically, load drivers smuggling narcotics across the border from Mexico
into the United States are in telephonic contact with co-conspirators immediately prior to
and following the crossing of the load vehicle, at which time they receive instructions on
where and when to deliver the controlled substances. |

11. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I submit the following:

a, Drug traffickers will use cellular/mobile telephones because they are
mobile and they have instant access to telephone calls, text, web, and voice messages.

b. Drug traffickers will use cellular/mobile telephones because they are able
to actively monitor the progress of their illegal cargo while the conveyance is in transit.

c. Drug traffickers and their accomplices will use cellular/mobile
telephones because they can easily arrange and/or determine what time their illegal cargo will
atrive at predetermined locations.

d. Drug traffickers will use cellular/mobile telephones to direct drivers to

synchronize an exact drop off and/or pick up time of their illegal cargo.
4

 

 

 

 
Oo eo a DH NH FR WY NY

oo sa HO UM SB WY NY KK DTD CO wmO HI DH A Fe WHY HY & OS

 

 

Case 3:19-mj-0O3806-BLM Document1 Filed 09/06/19 PagelD.6 Page 6 of 16

e. Drug traffickers will use cellular/mobile telephones to notify or warn
their accomplices of law enforcement activity to include the presence and posture of marked
and unmarked units, as well as the operational status of checkpoints and border crossings.

f. Drug traffickers and their co-conspirators often use cellular/mobile
telephones to communicate with load drivers who transport their narcotics and/or drug
proceeds.

g. The use of cellular telephones and other mobile communication devices
by conspirators or drug traffickers tends to generate evidence that is stored on the device,
including, but not limited to emails, text messages, photographs, audio files, videos, call logs,
address book entries, IP addresses, social network data, and location data.

12. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
modules, are smart cards that store data for cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal
security keys, contact lists and stored text messages. Much of the evidence generated by a
smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has
been utilized in connection with that device.

13. Based upon my training and experience as a Special Agent, and consultations
with law enforcement officers experienced in narcotics trafficking investigations, and all
the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
telephones can and often do contain electronic records, phone logs and contacts, voice and
text communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data. This
information can be stored within disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular/mobile telephone.
Specifically, based upon my training, education, and experience investigating these
conspiracies, I have learned that searches of cellular/mobile telephones and/or other

mobile communication devices yields evidence:

 

 
Oo CO “DH mH FF WH WH re

wo WM PO WN BD BDO BD BRD OND OOOO Re RR Re OO Re Sle
oo ~ BD ww fF WH NY YF DT Oo FF ADHD HH HP Ww HO K&S S&S

 

 

Case 3:19-mj-03806-BLM Document1 Filed 09/06/19 PagelD.7 Page 7 of 16

a. tending to indicate efforts to import methamphetamine, or other
federally controlled substances from Mexico into the United States, and to distribute
methamphetamine or other federally controlled substances within the United States;

b. tending to identify accounts, facilities, storage devices, and/or
services—such as email addresses, IP addresses, and phone numbers—used to facilitate
the importation of methamphetamine, or other federally controlled substances, from
Mexico into the United States, and the distribution of methamphetamine, or other federally
controlled substances, within the United States;

c. tending to identify co-conspirators, criminal associates, or others
involved in the importation of methamphetamine, or other federally controlled substances,
from Mexico into the United States, and the distribution of methamphetamine, or other
federally controlled substances, within the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or other federally controlled substances from Mexico
into the United States, and the distribution of methamphetamine, or other federally
controlled substances, within the United States;

e. tending to identify the user of, or persons with control over or access
to, the Target Devices; and/or

f. tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data involved in the
activities described above.

Il
STATEMENT OF PROBABLE CAUSE
A. DEFENDANTS’ ARREST
14. On June 12, 2019, at around 2:58 a.m., Defendant Jose Alejandro Olivera Jr.
applied for entry into the United States at the San Ysidro Port of Entry. He was the driver,
sole occupant, and registered owner of a black 2014 Volkswagen Passat bearing California
license plate 8ATK241.

 

 

 

 
BBD RO BRD ROD OD a se
oo “sa DH Uw SP WY HY KFS ST OO Oo as DH A B&B WW NY Ff ©

CO NY DW BWP

 

 

Case 3:19-mj-03806-BLM Document1 Filed 09/06/19 PagelD.8 Page 8 of 16

15. During this time, Customs and Border Protection Officer (CBPO) Arcia was
conducting roving pre-primary inspections with his trained Human-Narcotics Detection
Dog (HNDD). When CBPO Arcia screened Defendant’s Volkswagen with his HNDD, the
dog alerted to the vehicle’s gas tank / the undercarriage on the passenger side.

16. CBPO Jones was conducting primary inspections during this time and CBPO
Arcia notified him of his HNDD’s alert. |

17. When CBPO Jones contacted Defendant at primary inspection, Defendant
presented a California driver’s license. Defendant also provided two negative customs
declarations. Defendant told CBPO Jones he was traveling to El Cajon, California.

18. Defendant was removed from the Volkswagen Passat and escorted to the
security office while his vehicle was taken to an area for secondary inspection.

19. The Volkswagen was scanned using a Z-Portal X-ray machine and CBPO
McIntosh reviewed the images. Upon reviewing the images, CBPO McIntosh identified
anomalies in the gas tank area of the vehicle.

20. In the secondary inspection lot, CBPO Godinez conducted a physical
inspection of the vehicle. CBPO Godinez removed the back seat and the sending unit to
gain access to the Volkswagen’s gas tank. Once the sending unit was removed, CBPO
Godinez could see packages floating in the gas tank. He removed one package and the
substance inside field-tested positive for the properties of methamphetamine. CBPO
Godinez contacted a contracted mechanic for assistance with removing the remaining
packages.

21. A total of thirty (30) packages were removed from the Volkswagen’s gas tank
and the packages weighed a total of approximately 14.92 kilograms (32.89 pounds).
Defendant was arrested and charged with violating Title 21, United States Code, Sections
952 and 960 (Importation of Controlled Substances). The Target Devices were seized

incident to his arrest.!

 

' The contents of the Target Devices were downloaded at the time of Defendant’s arrest.

In an abundance of caution, I ask the court not to consider information agents may or may
7

 

 

 
CoC wm ~s DH TA SB WH bw

Mm MN NY BR BY NR ND OND OBR OOO ee ee ee
oOo sa DH OH FSF WwW VY KF OD Oo OHO HN DH A FP WY NY KF &

 

 

Case 3:19-mj-03806-BLM Document1 Filed 09/06/19 PagelD.9 Page 9 of 16

22. Based on my training and experience, 14.92 kilograms (32.89 pounds) is a
distributable amount of methamphetamine.

B. DEFENDANT’S POST-MIRANDA STATEMENT

23. After his arrest, Defendant was advised of his Miranda rights. He elected to
waive them and make a statement.

24. Defendant said that approximately two (2) months ago, he was out “clubbing”
in Tijuana when he was pulled over by Tijuana police. Defendant said the police found a
balloon of methamphetamine inside his trunk and had to pay the police officers so they
would not arrest him. Defendant claimed that he believed one of his friends or cousins had
left the methamphetamine inside his car on that occasion.

25. Defendant also claimed that approximately one month ago his cousin, Oliver
Olivera had asked to borrow his car. He claimed that Oliver Olivera had borrowed his car
from approximately 5:00 p.m. until around 10:00 p.m. that night. Defendant said he asked
Oliver Olivera where he had taken the car and he said he had gone grocery shopping.
Defendant claimed he and Oliver Olivera got into an argument and this led to Oliver
Olivera getting his own car. Defendant claimed Oliver Olivera had borrowed his car on
numerous occasions.

26. Defendant claimed that multiple friends and family would use his car without
him present. He claimed a friend named “Paco” had borrowed the Volkswagen for around
two hours. Paco was supposed to have picked up his girlfriend and a woman Defendant
was “seeing” so they could all go to the movies together.

27. Defendant claimed Paco borrowed the Volkswagen from approximately 7:40
p.m. to around 9:00 p.m., but came back and said they were no longer going to the movies
because it was too late. |

28. Defendant claimed he asked Paco where he had gone and Paco responded that

|| he went to his house to change clothes, then to his cousin’s house for a birthday party, and

 

not have seen during that examination in determining whether there is probable cause for

the requested warrant.
8

 

 
Co fF ~s DH OO BE YH be

BS NM NH BH NB BRO BD ORD OR ee Se OO SOO eS el
oOo ~ HA OO B&B WHS NY KF SCS BO we Ha DH HH BP WwW NY KF S&S

 

 

Case 3:19-mj-0O3806-BLM Document1 Filed 09/06/19 PagelD.10 Page 10 of 16

then to Paco’s girlfriend’s house before returning to Defendant’s apartment. Defendant
claimed to have known Paco for approximately three (3) years. Defendant claimed he lived
alone in an apartment in a complex owned by his aunt and uncle.

29. Defendant claimed he worked in the shipping and receiving department at Fox
Racing in El Cajon, California. Defendant claimed his cousin Oliver Olivera worked at the
same location and that they carpooled together before Oliver Olivera got his own car.
Defendant said his other cousin James Olivera worked at the same location, but on a
different shift.

30. Defendant said the company had a gated parking lot, but he had to park on the
side of the road near the facility. He said his friends and family would sometimes borrow
his car while he was at work. He claimed there were not functioning security cameras near
his work.

31. Defendant said there were only one set of keys for the vehicle. He also claimed
that the trunk. could be opened without the keys due to a recent accident. However, HSI
Agents and CBP Officers tried multiple methods to open the trunk without the keys and
the lock appeared to function as it should.

32. Defendant claimed that Oliver Olivera or his uncle had taken the Volkswagen
in for maintenance approximately two months earlier and the car had smelled like
marijuana when they returned it. Defendant further claimed that he had noticed the gas
gauge needle would sometimes get stuck. He said this issue started approximately one
month earlier.

33. Defendant claimed ownership of both the Target Devices during his
interview.

C. DEFENDANT’S BORDER CROSSING HISTORY

34. In 2018, Olivera only crossed the border between Mexico and the United

States on one occasion (June 10, 2018). During that crossing, he crossed the border in a

different vehicle (i.e., not the Volkswagen Passat he was driving on the day of his arrest).

 

 

 
oO fF SN DO A BP WH LB eH

NM Bb NO BR BR WD DD RD ORD me et
Oo sa HD Vw SP WH WHO K§ CT HO FC I NH A BB WH NN KY |B

 

 

Case 3:19-mj-O3806-BLM Document1 Filed 09/06/19 PagelD.11 Page 11 of 16

35. On March 12, 2019, Defendant began crossing the border much more
frequently. He crossed the border from Mexico into the United States more than 50 times
between March 12 and June 12 of 2019. The vast majority of these crossings were in the
Volkswagen Passat he was driving on the day of his arrest.

36. Between March 18 and May 3 of 2019, other individuals drove the
Volkswagen Passat across the border into the United States—without Defendant present—
on eight occasions.

37. Based on my experience investigating narcotics smugglers, Defendant may
have used the Target Devices to coordinate with the other parties involved regarding the
importation of methamphetamine. J believe that recent calls made and received, telephone
numbers, contact names, electronic mail (email) addresses, appointment dates, text
messages, email messages, messages and posts from social networking sites, pictures, and
other digital information may be stored in the memory of the Target Devices. This data
may include information that is relevant to Defendant’s narcotics trafficking activities,
including identifying other persons involved in their narcotics trafficking activities.

38. Drug trafficking conspiracies require intricate planning and coordination. This
often occurs days, weeks, or even months prior to the actual importation of the drugs into
the United States. All parties involved communicate with one another in efforts to ensure
success in getting their valuable cargo to its destination within the United States. Based on
the sudden change in Defendants border crossing history in March of 2019, probable cause
exists to believe that evidence of the aforementioned offenses exists on the Target Devices
for the period of March 1, 2019 to June 12, 2019.

Til
- METHODOLOGY

39. It is not possible to determine, merely by knowing the cellular telephone’s

make, model and serial number, the nature and types of services to which the device is

subscribed and the nature of the data stored on the device. Cellular devices today can be

simple cellular telephones and text message devices, can include cameras, can serve as _

10

 

 

 

 
Oo oOo Ss DH tT BR WH Ne

So MM HB NH BH BR RD ORD ORDO ee eae
oo 4 DB wo FF WH YH YF SCS OO 1H as DW TH SP WH BB KF S&S

 

 

Case 3:19-mj-0O3806-BLM Document1 Filed 09/06/19 PagelD.12 Page 12 of 16

personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary
word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode,” which disables access to the network.
Unlike typical computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some of
the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to such
acquisition, the examiner must inspect the device manually and record the process and the
results using digital photography. This process is time and labor intensive and may take
weeks or longer.

40. Following the issuance of this warrant, I will collect the Target Devices and
subject them to analysis. All forensic analysis of the data contained within the Target
Devices and memory card(s) will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

41. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within ninety (90) days of
the date the warrant is signed, absent further application to this court.

HI
Hf

Hf
11

 

 

 
Oo co ~s BR A HB WwW Be

NS MN NY NY NM OY YP NB Re Re RB HR Ri i i a
oOo ~ DH wm BP WwW WHO KK OF OO fF ~>AD HD A BP WH HNO KF

 

 

Case 3:19-mj-0O3806-BLM Document1 Filed 09/06/19 PagelD.13 Page 13 of 16

IV
CONCLUSION

42. Based on all of the facts and circumstances described above, my training and
experience, and consultations with other law enforcement officers, there is probable cause
to conclude that Defendant utilized the Target Devices to facilitate the commission of the
Target Offenses.

43. Further, based on the significant change in Defendant’s border crossing
pattern in March of 2019 and Defendant’s statement that he had previously shared the car
with individuals that had left methamphetamine inside of it, probable cause exists to
believe that evidence of the aforementioned offenses exists on the Target Devices for the
period of March 1, 2019 to June 12, 2019.

44. Because the Target Devices were promptly seized during the investigation of
Defendant’s drug trafficking activities and has been securely stored, there is probable cause
to believe that evidence of illegal activity committed by Defendant continues to exist on
the Target Devices.

/}
//
if
//
if
//
Hf
//
Hf
if
Hi
if

Hf
12

 

 

 
Oo CN DUH Bw BY

NM NWN NY NY NY NN DY HS ee ee Se Se Se He
oN A A KF ON SF SG Oo wm NADH BW NHNH OC

 

 

Case 3:19-mj-0O3806-BLM Document1 Filed 09/06/19 PagelD.14 Page 14 of 16

45. Based upon my experience and training, consultation with other agents in
narcotics investigations, consultation with other sources of information, and the facts set
forth herein, I believe that the items to be seized set forth in Attachments B-1 and B-2
(incorporated herein) are likely to be found in the property to be searched described in
Attachments A-1 and A-2 (incorporated herein). Therefore, I respectfully request that the
Court issue a warrant authorizing me, or another federal law enforcement agent specially
trained in digital evidence recovery, to search the items described in Attachments A-1 and
A-2, and seize the items listed in Attachments B-1 and B-2.

I declare under penalty of perjury that the a is true an correct to the best of

my knowledge and belief. Mek :
Lah pen LEB GY \p-

1 Agent Justin Trifji illo
focland Security Investigations

 

Sworn to and subscribed before me this Lay of September, 2019.

 

UNITED STATES MAGISTRATE JUDGE

13

 

 

 
Case 3:19-mj-03806-BLM Document1 Filed 09/06/19 PagelD.15 Page 15 of 16

ATTACHMENT A-2

PROPERTY TO BE SEARCHED

The property to be searched in connection with an investigation of violations of Title
21, United States Code, Sections 952, 960, and 963, Unlawful Importation of a Controlled
Substance (and Conspiracy to do the same); Title 18, United States Code, Section 2, Aiding
and Abetting the Unlawful Importation of a Controlled Substance; Title 21, United States
Code, Sections 841 and 846, Distribution and Possession with Intent to Distribute Controlled
Substances (and Conspiracy to do the same) and Title 21, United States Code, Section
843(b), Unlawful Use of a Communication Facility (the Target Offenses) is:

Apple iPhone 6
IMEI: 355409077098881
(Target Device #2)

Target Device #2 is currently in the possession of Homeland Security Investigations,
9495 Customshouse Plaza, San Diego, CA 92154.

 

 
Case 3:19-mj-0O3806-BLM Document1 Filed 09/06/19 PagelD.16 Page 16 of 16

ATTACHMENT B-2

Authorization to search Target Device #2 described in Attachment A-2 includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in Target Device #2 for evidence described below. The
seizure and search of Target Device #2 shall follow the search methodology described in
the attached affidavit submitted in support of the warrant.

The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats, and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of March 1, 2019, to June 12, 2019:

a. tending to indicate efforts to import methamphetamine, or other federally
controlled substances from Mexico into the United States, and to distribute
methamphetamine or other federally controlled substances within the United
States;

b. tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine, or other federally controlled substances,
from Mexico into the United States, and the distribution of methamphetamine,
or other federally controlled substances, within the United States;

c. tending to identify co-conspirators, criminal associates, or others involved in
the importation of methamphetamine, or other federally controlled substances,
from Mexico into the United States, and the distribution of methamphetamine,
or other federally controlled substances, within the United States;

d. _ tending to identify travel to or presence at locations involved in the importation
of methamphetamine, or other federally controlled substances from Mexico
into the United States, and the distribution of methamphetamine, or other
federally controlled substances, within the United States;

e. tending to identify the user of, or persons with control over or access to, the -

Target Device #2; and/or

f. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above;

which are evidence of violations of the Target Offenses.

 
